 

Exhibit 10.2

 

LOGO [g37632img001.jpg]

 

Magic4 Limited.

Employment Agreement

 

Date 11 May 2004

 

This Agreement is between Magic4 Limited (“Magic4”) a company registered in
England and Wales with a registered office at Chadwick House, Birchwood Park,
Warrington, Cheshire, WA3 6AE, England and Simon John Wilkinson of [23 St
Michael’s Avenue, Bramhall, Cheshire SK7 2PT] (“you” and “your” in this
Agreement), and sets forth the terms of your employment. Subject to clause 1, it
is in substitution for, and replaces, all subsisting agreements relating to your
employment.

 

1. Term

 

The date on which your employment with Magic4 is considered to have started is
the date set out in Schedule A.

 

This Agreement is conditional upon and shall become effective only on completion
of the purchase of the entire issued share capital of Magic4 by Openwave
Systems, Inc (“Openwave”) pursuant to a Sale and Purchase Agreement of even date
between Openwave, you and others (“Completion”). This Agreement will continue
from Completion until terminated in accordance with Section 9 below or the last
day of the month in which you reach normal retirement age when it will terminate
automatically. Your previous arrangements with Magic4 will continue with full
force and effect until Completion.

 

2. Job Title, Reporting and Duties

 

2.1 Your job title will be: VP Sales, Client Product Group for Openwave

 

2.2 You will report to the Senior VP, Worldwide Customer Operations for Openwave

 

2.3 Your duties will primarily be as defined in Schedule B

 

2.4 It should be emphasised that you are no longer an officer of Magic4 and thus
cannot in any way bind Magic4, nor enter into agreements with prospective
customers as to order confirmation and delivery.

 

2.5 You agree that you will serve Magic4 and Openwave to the best of your
ability and act at all times in good faith and further the best interests of
Magic4 and Openwave.

 



--------------------------------------------------------------------------------

2.6 You agree to devote the whole of your working time, attention and abilities
to your employment with Magic4. During your employment (including after work
hours, weekends and vacation time) you agree not to be concerned with any other
business or potential business except as holder or beneficial owner (together
with your immediate family) of less than one percent (1%) of any class of
securities. You should seek the permission of your manager, which shall not be
unreasonably withheld, for any shareholding which might potentially breach this
clause and if the circumstances are accepted they must be listed in Annex 5.
Should any conditions change in respect of companies listed in Annex 5 you
should immediately inform your manager.

 

2.7 If and so long as Magic4 requires, and without any further remuneration, you
will carry out your duties on behalf of any Associated Company of Magic4.

 

2.8 Magic4 may at its sole discretion transfer this Agreement to any Associated
Company of Magic4 at any time.

 

3. Place of Work and Travel

 

3.1 Your duties shall be initially carried out at the office premises currently
located in Warrington at Chadwick House, Birchwood Park, Warrington, Cheshire
WA3 6AE. Magic4 reserves the right to require you to work at any other location
within the UK or abroad should the needs of its business require, provided that
you will be entitled to relocation assistance in accordance with Openwave’s
policy’s for executives of your seniority.

 

3.2 During your employment, should certain of your duties be carried out from
your home, Magic4 will provide you with suitable office equipment including, but
not limited to, a computer, printer, fax machine and mobile phone (“Equipment”).
You understand and agree that this Equipment is given to you on loan and shall
be returned to Magic4 upon termination of your employment or on request from
time to time by Magic4. You will observe Openwave’s rules and regulations from
time to time in force concerning the use of any such equipment.

 

3.3.1  You understand and agree that you will be required to travel extensively
within Europe and overseas in the course of the performance of your duties, and
such travel shall be as mutually agreed between you and Magic4 or Openwave.
Travel arrangements shall be as per standards customarily used by Openwave which
currently require lowest cost fare routing where reasonable and possible and
shall be made in accordance with Openwave’s standard procedures as notified to
you from time to time.

 

3.3.2  Should you use your car for business mileage you must ensure you have
appropriate insurance to cover you for business use.

 



--------------------------------------------------------------------------------

4. Salary and Benefits

 

4.1 Base Salary

 

Your base salary will be £130,000 per annum, payable in equal monthly
instalments in arrears on or about the 28th day of each month by bank transfer
to a bank account designated by you.

 

4.2 Provided you are still employed by Magic4 or Openwave or any of its
Associated Companies on the due date for payment (as specified in the Openwave
Variable Pay Plan (the “Plan”) rules), and neither you nor Magic4 have given
notice of termination of employment on or before such date, and you have
performed adequately against objectives to be determined by the Senior VP,
Worldwide Customer Operations for Openwave in consultation with you, Magic4 may
pay you a bonus in accordance with the Plan, as amended from time to time. Your
present annual on target bonus compensation will be £130,000. Any bonus will be
paid in accordance with the usual procedures defined and circulated to employees
from time to time as part of the Plan. Openwave reserve the right to alter the
Compensation and bonus levels.

 

4.3 You will also continue to be entitled to benefit from the Magic4 2004 Bonus
Plan dated 16 March 2004 insofar as that Plan entitles you to receive a bonus at
half year end 2004. You will have no other entitlement under this plan.

 

4.4 Payment of your salary and any bonus shall be made by Magic4 or by an
Associated Company of Magic4 less all appropriate deductions.

 

4.5 Private Medical Insurance

 

During your employment, you will be provided with private medical insurance for
you and your dependants subject to the terms of the relevant scheme from time to
time. All legal and policy requirements will apply. You may be required and
hereby consent to undergo a medical evaluation if requested.

 

4.6 Car Allowance

 

You will receive a car allowance in the amount of seven thousand two hundred
pounds (£7,200) per annum. You will undertake to run a vehicle that is suitable
for the carriage of prospective clients. You will be responsible for the payment
of all road, vehicle or licensure taxes or similar governmental impositions,
insurance premiums, maintenance and repair expenses, oil, petrol and other
running expenses in respect of business and personal use of the car, and as
otherwise provided for in Openwave’s policies as may be amended from time to
time. You will be reimbursed for fuel costs in connection with business miles
only at the rate appropriate to the vehicle you run as will be notified to you
from time to time.

 



--------------------------------------------------------------------------------

4.7 Death in Service Life Assurance

 

You will be provided with life assurance equivalent to three times your base
salary at the date of your death and in accordance with Openwave’s policies
which may be amended from time to time.

 

4.8 Pension

 

4.8.1  During your employment, Magic4 will, subject to completion of the
relevant forms by you, contribute a sum equivalent to seven percent (7%) of your
basic salary to a Pension Plan organised on your behalf by Openwave. The
contribution will be made monthly. You are required to contribute three percent
(3%) to the pension from your basic salary, but you may elect to make a higher
employee contribution to this Plan in accordance with its terms. Magic4 reserves
the right to terminate or change its participation in the Scheme.

 

4.9 Sickness. Sick Pay and Group Permanent Health Insurance Policy

 

4.9.1  You agree to inform your manager or such other person as may be notified
to you from time to time promptly of any incapacity for work owing to sickness
or injury, preferably by telephone as near to the start of the business day as
possible, and thereafter take such additional steps as Magic4 shall reasonably
require.

 

  4.9.2.1  During the first twenty-six (26) weeks of any illness or injury
related absence, you will be entitled to receive your normal base salary as well
as Magic4’s contributions to your pension. Such payment will be made inclusive
of state benefits.

 

  4.9.2.2  Because you already have six months of continuous service with Magic4
or the Openwave Group, you shall be entitled to long term disability plan
benefits, subject to acceptance by the insurer and the terms set out below and
in the summary of employee benefits for Openwave UK staff accompanying this
Agreement.

 

4.9.3  You will be required to provide Magic4 with a self-certificate for the
first seven (7) days’ absence and thereafter a Doctor’s certificate. You also
agree to comply with and provide information to Magic4 to enable it to comply
with the Statutory Sick Pay Regulations.

 

4.9.4  Magic4 reserves the right to require you to undergo a medical
examination, at the expense of Magic4, with a medical practitioner or other
health professional nominated by Magic4 and you agree to submit to such an
examination.

 

Subject to your acceptance into the policy, Magic4 will provide Permanent Health
Insurance in accordance with the rules from time to time in force and this
benefit will terminate on the earlier of your termination or reaching normal
retirement age.

 

You will, if requested by Magic4, give written permission to allow Magic4 to
have access to any medical or health report in its complete form which has been
prepared

 



--------------------------------------------------------------------------------

by the medical practitioner nominated by Magic4 or by any other health
professional concerning your physical or mental condition.

 

4.9.5 Magic4 reserves the right not to pay you in respect of any absence from
work due to sickness or injury without sufficient evidence of incapacity as
specified above or if you fail to comply with Magic4’s reasonable requirements
after notice and a reasonable opportunity to cure such failure. In the case of
an absence of uncertain duration you must keep Magic4 regularly informed of its
expected duration.

 

4.9.6 You understand and agree that Magic4’s right to terminate this employment
agreement overrides any rights to the Permanent Health Insurance scheme
described in this clause 4.9 or to benefit from its terms; provided, however,
that nothing in this clause shall entitle Magic4 to terminate your employment
where an entitlement to benefits payable under the Permanent Health Insurance
scheme has arisen and whilst that entitlement continues, other than pursuant to
clause 9.2 or by reason of redundancy.

 

4.10 Limitation on Liability and Right to Change Alter or Amend Provisions

 

The benefits outlined above are provided subject to the rules of the various
plans and your acceptance into the plan as a beneficiary of the plan. Your
acceptance into the plan may be limited by the requirements of the insurer. You
will not be entitled to any benefits under any relevant plan until the
administrative formalities have been completed. Magic4 will endeavour to provide
similar levels of cover whilst they remain at commercially reasonable terms, but
accordingly, reserves the right to alter, amend or discontinue the provisions of
any plan at any time.

 

5. Deduction upon Termination

 

You agree that Magic4 may deduct from your final salary or other payments due to
you during your employment or from your final pay upon termination, howsoever
caused, any sums lawfully owed by you to Magic4.

 

6. Business Expenses

 

Magic4 agrees to pay directly or reimburse you for all reasonable, ordinary,
necessary and verifiable travel, hotel or similar accommodation, entertainment
and like expenses incurred in connection with your employment provided you
submit expense reports in compliance with Magjc4’s requirements. Any Magic4
credit card shall be used solely for reasonable and necessary expenses incurred
by you in the course of your employment.

 

7. Hours of Work

 

Your standard hours will be 9:00 a.m. to 5:30 p.m. You may be required to work
in excess of such standard hours in order to complete your tasks. In your role,
it is not possible to pre-determine your hours of work.

 

An opt-out clause under the Working Time Regulations is enclosed for you to sign
if you wish.

 



--------------------------------------------------------------------------------

8. Holidays

 

8.1 You shall be entitled to twenty five (25) days holiday per year in addition
to UK public and statutory holidays. You may be required to work on or over
statutory holidays, but will be allowed days off in lieu at a time to be agreed
with your Manager. All holiday dates are subject to agreement with Magic4 and
should be notified four weeks in advance where possible.

 

8.2 Unused holidays do not carry forward from year to year unless in exceptional
circumstance and with the written permission of Magic4 and the HR department.
Magic4 will make no payment in lieu of holiday which has not been taken by you
in each calendar year.

 

8.3 If at termination holiday taken exceeds entitlement, equivalent payment may
be deducted from your final cheque. You may be required to take any holiday due
during any notice period; otherwise you shall receive payment in lieu of holiday
accrued and due but not taken in your final cheque.

 

9. Termination of Employment

 

9.1 Unless terminated as otherwise provided in this Agreement, your employment
will continue until it is terminated by either party giving three (3) month’s
written notice of termination to the other party.

 

9.2 Notwithstanding section 9.1 above, Magic4 may, without prejudice to other
rights it may have, at any time summarily terminate your employment hereunder
with immediate effect if you shall commit any act of gross misconduct or
repeated acts of serious misconduct. Examples of gross misconduct include, but
are not limited to, dishonesty, harassment, fraud, breach of confidence, drug or
alcohol abuse, gross insubordination, failure to comply with the computer
security procedures specified by Openwave from time to time.

 

In the event of any termination under this Clause 9.2, Magic4 shall only be
obliged to pay you the remuneration and benefits due to you up to the effective
date of termination. You will not be entitled to a payment in lieu of notice,
without prejudice to any legal claim Magic4 may have against you arising out of
your breach of contract.

 

9.3 If either party terminates your employment by notice in accordance with the
provisions of Clause 9.1, Magic4 shall not be required to provide you with work
during the notice period, but may (provided that Magic4 continues to pay and
grant you the salary and other benefits to which you are entitled under the
terms of this Agreement), require you to remain available to and to perform
services commensurate with your skills and position (but not necessarily those
you usually perform) on such conditions as Magic4 deems reasonable.

 

9.4

Notwithstanding the notice period, Magic4 may instead of giving such notice or,
where notice has been given, instead of employing you for the remainder of the
notice period, at its option lawfully terminate your employment by paying you
the salary and

 



--------------------------------------------------------------------------------

 

benefits to which you would have been legally entitled during any such notice
period or remaining notice period, subject to such deductions of tax and
national insurance contributions and other deductions legally required.

 

10. Restrictive covenants

 

10.1 You will not (without the previous consent in writing of Magic4) for the
period of 12 months immediately after the termination of your employment under
this Agreement whether as principal or agent, and whether alone or jointly with,
or as a director, manager, partner, shareholder, employee or consultant of any
other person, directly or indirectly:

 

  10.1.1  carry on, or be engaged, concerned or interested in:

 

  10.1.1.1  any business role at or with Access Systems Inc, Teleca, AOL Tegic,
Comverse, CMG, Ericsson, Nokia, or Qualcomm (or any of their associated
companies, subsidiaries or affiliates controlled by or under common control with
the respective entity) within a business, division or product group that is in
Competition with the existing business of Openwave, Magic4 or any of its or
their Associated Companies; or

 

  10.1.1.2  any business or venture that relates to messaging products or
related services for the mobile services industry,

 

in any city, county, state or country in Europe, Asia or the United States of
America in which the products of Magic4, Openwave or any of its or their
Associated Companies are being sold in and with which you were involved in a
senior capacity in the course of your employment at any time during the period
of 12 months immediately preceding the termination of your employment.

 

  10.1.2  negotiate with, solicit business from or endeavour to entice away from
Magic4 or Openwave or any of its or their Associated Companies the business of
any person, firm, company or organisation who or which to your knowledge is or
has been a customer, client, agent or supplier to (or who had regular business
dealings with Magic4, Openwave or any of its or their Associated Companies
during the period of 12 months immediately preceding the termination of your
employment and with whom you had direct dealings or personal contact in the
course of your employment during that period, so as to harm the goodwill or
otherwise damage the business of Magic4, Openwave or of any of its or their
Associated Companies provided that this restriction will be limited to
activities by you which will involve offering or providing services similar to
those which you will have provided during your employment.

 

  10.1.3 

undertake to provide in competition with Magic4, Openwave or any of its or their
Associated Companies any service or supply or develop any product with similar
functionality to those with which you were concerned during the period of 12
months immediately preceding the termination of your employment to or

 



--------------------------------------------------------------------------------

 

for any person who is or was a customer, client, agent of or supplier to (or who
had regular business dealings with) Magic4, Openwave or any of its or their
Associated Companies during the period of 12 months immediately preceding the
termination of your employment and with whom you have had dealings in the course
of your employment during that period.

 

  10.1.4  interfere with, solicit or endeavour to entice away from Magic4,
Openwave or any of its or their Associated Companies any person who to your
knowledge is, and within the period of 12 months immediately preceding the
termination of your employment had been part of the senior management of Magic4,
Openwave or any of its or their Associated Companies or who had worked in
software development, professional services or sales earning at least £30,000
annual basic salary in that period for Magic4, Openwave or any of its or their
Associated Companies and with whom you had personal dealings in the course of
your employment during that period.

 

10.2 For the avoidance of doubt, none of the restrictions contained in clause
10.1 shall prevent you from carrying out activities which are not in direct or
indirect competition with any business being carried on by Magic4, Openwave or
any of its or their Associated Companies at the termination of your employment.

 

10.3 Nothing in clause 10.1 shall prevent you from holding (directly or through
nominees) investments listed on the Official List of London Stock Exchange plc
or in respect of which dealing takes place in the Alternative Investment Market
or any recognised stock exchange as long as you do not hold more than one per
cent (1%) of the issued shares or other securities of any class of any one
company.

 

10.4 At no time after the termination of your employment will you directly or
indirectly represent yourself as being interested in or employed by or in any
way connected with Magic4, Openwave or any of its or their Associated Companies
other than as a former employee of Magic4.

 

10.5 You agree that, having regard to all the circumstances, the restrictions
contained in this clause are reasonable and necessary for the protection of
Magic4, Openwave or of any of its or their Associated Companies and that they do
not bear harshly upon you and the parties agree that:

 

  10.5.1  each restriction shall be read and construed independently of the
other restrictions so that if one or more are found to be void or unenforceable
as an unreasonable restraint of trade or for any other reason the remaining
restrictions shall not be affected; and

 

  10.5.2  if any restriction is found to be void but would be valid and
enforceable if some part of it were deleted, that restriction shall apply with
such deletion as may be necessary to make it valid and enforceable.

 



--------------------------------------------------------------------------------

10.6 For the purposes of this Agreement:

 

“Associated Company” shall mean an associated company within the meaning of
section 416(1) Income and Corporation Taxes Act 1988).

 

“Competition” shall mean engagement in or the taking of concrete steps toward
engaging in the business of providing (A) software that enables Internet
connectivity, or enables or provides data services, on mobile devices (such as
messaging, messaging related services, browsing, and digital rights management)
to handset or similar device manufacturers, communication service providers or
enterprise customers, or (B) messaging, browsing, and digital rights management
software to handset or similar device manufacturers, communication service
providers, Internet service providers or enterprise customers, either as carried
on or being developed by Openwave, Magic4 or any of its or their Associated
Companies as of the date of termination of your employment.

 

11. Liquidation for Reconstruction or Amalgamation

 

You shall have no claim against Magic4 if the employment is terminated by reason
of the liquidation of Magic4 for the purposes of amalgamation or reconstruction
provided that you are offered employment with any concern or undertaking
resulting from such amalgamation or reconstruction on terms and conditions which
taken as a whole are not substantially less favourable than the terms of this
Agreement.

 

12. Confidentiality and Intellectual Property

 

You will execute and be bound by the terms of the Confidentiality and
Intellectual Property Agreement in the form attached hereto as Annex 1.

 

13. Severability

 

13.1 The provisions of this Agreement are severable and if a provision or Clause
hereof shall be held to be invalid or unenforceable by a court or tribunal of
competent jurisdiction, that provision shall be deemed deleted from this
Agreement and the remainder of this Agreement shall be carried out as nearly as
possible according to its original terms and intent.

 

13.2 If Magic4 considers that it would be in its best interests to do so, it
shall be entitled by giving notice to you to delete or limit in any manner any
of the restrictions contained in sections 10 and 2.6 of this Agreement whether
as to time or effect and, following receipt of such notice, you shall be bound
by the restrictions as so limited.

 

14. Public Statement

 

Notwithstanding and without prejudice to each party’s duties to the other
imposed and/or implied by law, the parties agree not to make, directly or
indirectly, any derogatory, derisory or detrimental statements regarding the
other.

 



--------------------------------------------------------------------------------

15. Employment Rights Act 1996

 

15.1 Schedule A hereto identifies certain particulars of the employment which
are required by the Employment Rights Act 1996.

 

16. Miscellaneous

 

16.1 This Agreement shall be governed by and construed in accordance with the
laws of England and Wales.

 

16.2 Headings are for convenience only and shall not in any way affect the
interpretation of any paragraphs of this Agreement or this Agreement itself.

 

16.3 The waiver of the breach of any provision of this Agreement shall not be
deemed a waiver of any subsequent breach.

 

16.4 This Agreement cannot be cancelled, modified, amended or waived, in whole
or in part, or in any way except by an instrument in writing signed by the
parties, and it shall be binding upon and inure to the benefit of the
representatives, designees, successors and assigns of the parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement with effect from
the day, month and year first above written.

 

Magic4 Limited       EMPLOYEE

By:

 

/s/ Steve John Langkamp

     

Signature:

 

/s/ Simon Wilkinson

Printed name:      

Printed name:

 

Simon Wilkinson

Title:            

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

In accordance with the Employment Rights Act 1996 the following terms of your
appointment apply on the date of the Agreement as provided therein:

 

(a) Job title – VP Sales, Client Product Group for Openwave

 

(b) Date of commencement of employment – 1 September 1996

 

(c) Remuneration - see Clause 4.

 

(d) Hours of work - see Clause 7.

 

(e) Place of work - see Clause 3.

 

(f) Holidays - see Clause 8.

 

(g) Sickness or injury - see Clause 4.6.

 

(h) Pension - see Clause 4.5 - A contracting out certificate within the meaning
of the Pensions Scheme Act 1993 is not in force.

 

(i) Notice - see Clause 9.

 

(j) Collective Agreements - there are no collective agreements which govern or
affect your employment.

 

(k) The Disciplinary Rules applicable to this appointment are set out in Annex 4
to this agreement.

 

1) Grievance Procedure

 

  i) If you seek to redress any grievance relating to your employment, you
should apply in writing to the HR department.

 

  ii) The HR Department will endeavour to propose a solution thereto within
fourteen (14) days of the application by you and will undertake such
investigations as may be appropriate to consider the grievance.

 

  iii) If you are dissatisfied with the decision of the HR Department you should
appeal in writing to the VP HR for the time being within fourteen (14) days. The
VP HR will further investigate your grievance and endeavour to propose a
solution acceptable to all parties. The VP HR’s decision will be final.

 



--------------------------------------------------------------------------------

SIGNED BY

for and on behalf of

Magic4 Limited

/s/ Steve John Langkamp

Printed Name:

Title:

 

SIGNED by the said

/s/ Simon Wilkinson

Printed Name: Simon Wilkinson

 



--------------------------------------------------------------------------------

 

SCHEDULE B

 

Position

   VP Sales, Client Product Group for Openwave

Reporting to:

   ADD      Senior VP, Worldwide Customer Operatives for Openwave

 



--------------------------------------------------------------------------------

 

ANNEX 1

 

Confidentiality and Intellectual Property Agreement

 

1. Confidentiality

 

1.1 You shall neither during your employment (except in the proper performance
of your duties or with the express written consent of Magic4) nor at any time
(without limit) after its termination (except in compliance with an order of a
competent court) directly or indirectly

 

  1.1.1  use for your own purposes or for any purposes other than those of
Magic4, Openwave or in any of its or their Associated Companies; or

 

  1.1.2  divulge or communicate to any person, company, business entity or other
organisation whatsoever; or

 

  1.1.3  through any failure to exercise due care and diligence, permit or cause
any unauthorised disclosure of

 

any trade secrets or confidential information relating or belonging to Magic4,
Openwave or any of its or their Associated Companies including but not limited
to any such information relating to customers, customer lists or requirements,
price lists or pricing structures, marketing and sales information, business
plans or dealings, employees or officers, financial information and plans,
designs, formulae, product lines, prototypes, services, research activities,
source codes and computer systems, software, any document marked “Confidential”
(or with a similar expression), or any information which you have been told is
confidential or which you might reasonably expect Magic4 or Openwave would
regard as confidential, or any information which has been given to Magic4,
Openwave or any Associated Company in confidence by customers, suppliers and
other persons.

 

1.2 You shall not at any time during the continuance of your employment with
Magic4 make any notes or memoranda relating to any matter within the scope of
Magic4’s, Openwave’s or any Associated Company’s business, dealings or affairs
otherwise than for the benefit of Magic4, Openwave or any Associated Company.

 

1.3 You acknowledge that all books, notes, memoranda, records, lists of
customers and suppliers and employees, correspondence, documents, computer and
other discs and tapes, data listings, codes, designs and drawings and other
documents and material whatsoever (whether made or created by you or otherwise)
relating to the business of Magic4, Openwave or any Associated Company (and any
copies of the same):

 

  1.3.1  shall be and remain the property of Magic4, Openwave or the relevant
Associated Company; and

 



--------------------------------------------------------------------------------

  1.3.2  shall be handed over by you to Magic4, Openwave or to the relevant
Associated Company on demand and in any event on the termination of your
employment and you shall certify that all such property has been handed over on
request by Magic4.

 

1.4 The obligations contained in paragraph 1.1 shall not apply to any
disclosures required by law, and shall cease to apply to any information or
knowledge which may subsequently come into the public domain after the
termination of your employment, other than by way of unauthorised disclosure.

 

2. Inventions and other intellectual property

 

2.1 The parties foresee that you may make inventions or create other
Intellectual Property in the course of your duties and agree that in this
respect you have a special responsibility to further the interests of Magic4,
Openwave and any Associated Company.

 

2.2 Any invention, improvement, design, process, information, copyright work,
computer program, trade mark, trade name or get-up, work or other output (Work)
made, created or discovered by you following the Commencement Date and/or during
your employment (whether capable of being patented or registered or not and
whether or not made or discovered in the course of your employment) in each case
in conjunction with or in any way affecting or relating to the business of
Magic4, Openwave or of any Associated Company or capable of being used or
adapted for use in or in connection with such business, together with all
Intellectual Property subsisting therein, (collectively Intellectual Property
Rights) shall be disclosed immediately to Magic4 and shall (subject to sections
39 to 43 Patents Act 1977) belong to and be the absolute property of Magic4 or
such Associated Company as Magic4 may direct and you hereby assign to Magic4
with full title guarantee and by way of present assignment of future rights, all
such copyright, database rights, design rights (and any other Intellectual
Property capable of assignment by way of present assignment of future rights)
which may fall within the definition of the Intellectual Property Rights
absolutely for the full term of those rights.

 

2.3 If and whenever required so to do by Magic4 you shall at the expense of
Magic4, Openwave or such Associated Company as Magic4 may direct:

 

  2.3.1  apply or join with Magic4, Openwave or such Associated Company in
applying for patent or other protection or registration in the United Kingdom
and in any other part of the world for any Intellectual Property Rights; and

 

  2.3.2  execute all instruments and do all things necessary for vesting all
Intellectual Property Rights (including such patent or other protection or
registration when so obtained) and all right, title and interest to and in them
absolutely, with full title guarantee and as sole beneficial owner, in Magic4,
Openwave or such Associated Company or in such other person as Magic4 may
specify.

 



--------------------------------------------------------------------------------

2.4 You irrevocably and unconditionally waive all your rights under Chapter IV
of Part I Copyright Designs and Patents Act 1988 in connection with your
authorship of any existing or future copyright work in the course of your
employment, in whatever part of the world such rights may be enforceable
including, without limitation:

 

  2.4.1  the right conferred by section 77 of that Act to be identified as the
author of any such work; and

 

  2.4.2  the right conferred by section 80 of that Act not to have any such work
subjected to derogatory treatment.

 

2.5 You irrevocably appoint Magic4 to be your Attorney in your name and on your
behalf to execute any such instrument or do any such thing and generally to use
your name for the purpose of giving to Magic4 the full benefits of this clause a
certificate in writing in favour of any third party signed by any director or by
the Secretary of Magic4 that any instrument or act falls within the authority
conferred by this Agreement shall be conclusive evidence that such is the case.

 

2.6 You agree that during your employment you will not, and that at no time
since the Commencement Date did you, use or disclose to Magic4 any Work the
Intellectual Property in which is owned by any previous employer of you and/or
by any other third party.

 

2.7 Nothing in this clause 2 shall be construed as restricting the rights of you
or Magic4 under sections 39 to 43 Patents Act 1977.

 

2.8 For the purposes of this Agreement:

 

“Associated Companies” shall mean an associated company within the meaning of
section 416(1) Income and Corporation Taxes Act 1988).

 

“Commencement Date” means 1 September 1996.

 

“Intellectual Property” means all patents, registered designs, trade marks and
service marks (whether registered or not and including any applications for the
foregoing), copyrights, design rights, semiconductor topography rights, database
rights and all other intellectual property and similar proprietary rights
subsisting in any part of the world (whether or not capable of registration) and
including (without limitation) all such rights in materials, works, prototypes,
inventions, discoveries, techniques, computer programs, source codes, data,
technical commercial or confidential information, trading, business or brand
names, goodwill or the style of presentation of the goods or services or any
improvement of any of the foregoing and the right to apply for registration or
protection of any of them and in existing applications for the protection of any
of the above.

 



--------------------------------------------------------------------------------

Executed as a deed by

 

)

 

/s/ Steve John Langkamp

Magic4 Limited

  )  

Director

acting by two directors or by a

  )    

director and its secretary

  )  

/s/ James Bodha

    )  

Director/Secretary

Executed as a deed by

  )    

Simon Wilkinson

  )    

in the presence of

  )  

/s/ Simon Wilkinson

 

         

Signature of witness

        Name  

/s/ R.E. JACKSON

         Address  

33 CRESTTOR ROAD

           

WOOLTON

           

LIVERPOOL L25 6DN

       

 



--------------------------------------------------------------------------------

 

ANNEX 2

 

DATA PROTECTION EMPLOYEE CONSENT FORM

 

The Data Protection Act 1998 sets out the principles that should be followed
when processing personal data of any kind. One of the ways in which Magic4 “the
Company” can take steps to comply with some of these principles is to ask you to
consent to the processing of your employment related personal data. However, you
should be aware that this is not the only way that the Company can comply with
the principles contained in this Act.

 

We maintain certain personal information about you as part of our general
employee records. Our records may include your address and contact details,
marital status, educational background, employment application, history with the
company, areas of expertise, details of salary and benefits, bank details,
performance appraisals and salary reviews, records relating to holiday and other
leave, working time records and other management records. We have become aware
of this information in a number of ways - directly from you, from others and
otherwise over time through our relationship with you - and may receive and/or
retain it in various forms (whether in writing, electronically, verbally or
otherwise).

 

We use this information for a variety of personnel administration and employee,
work and general business management purposes. For example, we need this
information to administer payroll, improve and maintain the administration of
employee benefits (such as leave entitlement, facilitate the management of work
and employees, operate performance and salary reviews, operate the Company’s IT
and communications systems, comply with record keeping and other legal
obligations.

 

The Company also processes information relating to your health which may amount
to sensitive personal data. The particular information that the company holds
relating to your health is the records of sickness absence and medical
certificates (including the Company’s Self Certified Sickness Form and any
medical reports which employees have provided). The purpose of keeping this sort
of information is to administer Company and Statutory Sick Pay, monitor and
manage sickness absence and comply with obligations under Health and Safety
legislation and the Disability Discrimination Act 1995.

 

Some of this personal information is stored in a database located at the head
office in the United States. The database is controlled by our administrative
staff in the United Kingdom and can be accessed electronically. The Company has
security measures in place which will ensure the confidentiality of the
information contained in the database and these measures will be reviewed over
time and upgraded in line with

 



--------------------------------------------------------------------------------

technological developments. The remainder of the personal information is held on
personnel files which are kept in the Human Resources Department.

 

From time to time, we will ask you to review and update the personal information
we hold about you (although you are welcome to review and update this
information more or less frequently, as you wish). Please contact the Human
Resources Department at any time for more information about the Data Protection
Act and to obtain an up to date copy of the information held about you, subject
to the various exceptions which are contained in the Data Protection Act.

 

Please confirm your consent to the Company processing personal data relating to
you for personnel administration, employee work and business management purposes
(examples of which are set out above) by signing this form in the space provided
below. If you have any questions, please contact the Human Resources Department.

 

/s/ Simon Wilkinson

      7/5/04         Date

 



--------------------------------------------------------------------------------

 

ANNEX 3

 

The Working Time Regulations 1998

Opt-Out Agreement

 

I understand that the effect of the Working Time Regulations 1998 is to limit my
average working time to a maximum of 48 hours, inclusive of overtime, over a 7
day period averaged over 17 weeks. I understand that should I not wish to work
in excess of 48 hours then I will suffer no detriment, nor be treated any less
favourably than any other employee.

 

Given these understandings I wish to dis-apply the effect of the Regulations in
relation to the maximum 48 hour limit, the effect of which is to remove the 48
hour maximum limit in relation to my employment indefinitely. For the avoidance
of doubt the terms of my contract of employment referring in particular to my
undertaking to work hours in addition to my contractual hours where reasonably
necessary are not affected by this agreement.

 

Additionally I agree that should I wish to revert to the 48 hour maximum as
specified in the Working Time Regulations, I will give the Company and in
particular my manager a minimum of 1 months’ notice, in writing, of the
cancellation of this agreement in order that they can make the necessary
business arrangements to meet operational/customer requirements.

 

Name:  

Simon Wilkinson

Signature

 

/s/ Simon Wilkinson

Date

  7/5/04

Signature

 

/s/ Steve John Langkamp

on behalf of Magic4 Limited

   

Date

   

 



--------------------------------------------------------------------------------

 

Annex 4

 

Disciplinary Rules

 

1. Introduction

 

The purpose of having Disciplinary Rules is to maintain a fair, efficient and
safe working environment for all employees. The Company requires good standards
of conduct from its employees. The Rules below are not exhaustive. They are
intended to serve as guidance of the standards of behaviour expected. All
employees have a responsibility to familiarise themselves with these Rules.

 

Where it is necessary to take disciplinary action against an employee, such
action will be appropriate to the seriousness of the offence or to the extent of
any poor performance. Relevant factors such as the employee’s position, length
of service and previous disciplinary record, together with any extenuating
circumstances, will also be taken into account as appropriate.

 

2. Misconduct

 

Normally, where unsatisfactory conduct or performance occurs (other than gross
misconduct), the employee concerned will be liable to disciplinary action in
accordance with the Company’s Disciplinary Procedure. The following are some
examples of misconduct:

 

¨ Any wilful breach, infringement or non-observance of the terms of the Contract
of Employment or the Company’s procedures as varied from time to time, e.g. poor
time keeping, failure to carry out lawful verbal or written instructions of a
Manager, failure to follow the company’s sickness notification and certification
procedures;

 

¨ Evidence of negligence or inadequate attention to work or of failure to meet
required performance standards;

 

¨ Disruptive behaviour;

 

¨ Unauthorised and unreasonable absence from the work place;

 

¨ Misuse of company resources including computer software or hardware, email,
and telephones or inappropriate use of the internet for example to access
sexually explicit material. This type of conduct will be treated as extremely
serious and in extreme cases may be viewed as Gross Misconduct (see section 3
below

 

¨ Persistent unauthorised absenteeism or lateness;

 

¨ Unsatisfactory attitude or lack of cooperation;

 

¨ Failure to maintain health and safety standards;

 

¨ Unreasonable standards of appearance or inappropriate dress.

 

This list is not exhaustive.

 



--------------------------------------------------------------------------------

3. Gross Misconduct

 

Gross misconduct is misconduct of such a nature that it fundamentally breaches
the contractual relationship between the employer and the employee and justifies
the management in no longer accepting the continued presence of the employee at
work. Summary dismissal, (i.e. dismissal without notice or pay in lieu of
notice), will normally follow where the Company has reasonable grounds for
believing that gross misconduct has been committed, or where there has been a
serious and fundamental breach of Company rules or of the contract of
employment.

 

The following are some examples of gross misconduct, however the list is not
exhaustive:

 

¨ Disloyalty or breach of confidentiality or security;

 

¨ Theft or attempted theft from the Company, its employees, customers or any
third party,

 

¨ Other offences of dishonesty;

 

¨ Harassment on the grounds of sex, race or disability, religion, sexual
orientation or age of colleagues, or any other person whilst on Company
business;

 

¨ Disorderly conduct at work, including fighting, assaulting another employee,
violence at work, swearing, shouting or threatening behaviours and other action
of an offensive nature on customer site, or at a work related function;

 

¨ Serious misuse of Company resources (see section 2 above)

 

¨ Forgery, falsification of records or documents (including the submission of
false expenses);

 

¨ Falsifying a qualification which is a stated requirement of employment or
promotion;

 

¨ Wilful damage to property belonging to the Company, an employee or any third
parry;

 

¨ Being under the influence of alcohol or unprescribed drugs at work;

 

¨ Gross insubordination or wilful refusal to carry out reasonable Company
requests or instructions;

 

¨ Serious negligence which causes (or is capable of causing) unacceptable loss,
damage or injury;

 

¨ Deliberate infringement of any company rules as stated in the Company
Handbook, including the health and safety rules;

 

¨ Any action which could damage the reputation of the Company;

 

¨ Rudeness or other unacceptable behaviour to customers.

 

The Company reserve the right to dismiss any employee found guilty in a court of
law of any crime, whether or not committed during working hours, which may
render the employee wholly unsuitable for the job or unable to carry out his
work, or which may reasonably be considered to lower the good reputation the
Company enjoys with its customers, suppliers and the market. Similarly, the
Company reserves the right to terminate employment where an employee is involved
in protracted criminal proceedings which materially affects normal attendance at
work.

 



--------------------------------------------------------------------------------

The above examples do not represent a complete list of all possible offences for
which an employee may be summarily dismissed. Other substantial offences will
carry the same penalty.

 

4. Suspension for Investigation

 

The Company reserves the right to suspend an employee (on normal pay and
benefits) pending the outcome of a disciplinary investigation in which the
employee may possibly be implicated. Any such suspension will be confirmed in
writing as soon as reasonably practicable, and this will be a precautionary, not
a disciplinary suspension pending the outcome of the matter. A suspension in
these circumstances is not therefore a disciplinary sanction.

 

5. Disciplinary Suspension & Transfer

 

In addition to disciplinary warnings, the Company has the right, as a
disciplinary sanction, to suspend an employee for up to 20 working days without
pay and benefits, or in appropriate cases to transfer or demote an employee to a
different job and/or department, which may be of a lower grade or status and
rate of pay and benefits, or to impose a reduction in salary.

 